Case 1:21-cr-00154-RJL Document 20 Filed 05/07/21 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA ; CRIMINAL NO. 21-CR-154 (RJL)
v.
WILMAR JEOVANNY MONTANO : VIOLATIONS:
ALVARADO, : 18 U.S.C. § 231(a)(3)
: (Civil Disorder)
Defendant. > 18 U.S.C. §§ 1512(c)(2), 2

(Obstruction of an Official Proceeding)
18 U.S.C. § 111(a)(D)

(Assaulting, Resisting, or Impeding
Certain Officers)

18 U.S.C. § 1752(a)(1)

(Entering and Remaining in a Restricted
Building or Grounds)

18 U.S.C. § 1752(a)(2)

(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds)

40 U.S.C. § 5104(e)(2)(D)

(Disorderly Conduct in

a Capitol Building)

40 U.S.C. § 5104(e)(2)(E)

(Impeding Passage Through the Capitol
Grounds or Buildings)

INDICTMENT
The Grand Jury charges that:
COUNT ONE
On or about January 6, 2021, within the District of Columbia, WILMAR JEOVANNY
MONTANO ALVARADO, committed and attempted to commit an act to obstruct, impede, and
interfere with a law enforcement officer lawfully engaged in the lawful performance of his/her

official duties incident to and during the commission of a civil disorder, and the civil disorder
Case 1:21-cr-00154-RJL Document 20 Filed 05/07/21 Page 2 of 4

obstructed, delayed, and adversely affected the conduct and performance of a federally protected

function.

(Civil Disorder, in violation of Title 18, United States Code, Section 231(a)(3))

COUNT TWO

On or about January 6, 2021, within the District of Columbia and elsewhere, WILMAR
JEOVANNY MONTANO ALVARADO, attempted to, and did, corruptly obstruct, influence,
and impede an official proceeding, that is, a proceeding before Congress, by entering and
remaining in the United States Capitol without authority and committing an act of civil disorder,
and engaging in disorderly and disruptive conduct.

(Obstruction of an Official Proceeding and Aiding and Abetting, 1 in violation of Title

18, United States Code, Sections 1512(c)(2) and 2)

COUNT THREE

On or about January 6, 2021, within the District of Columbia, WILMAR JEOVANNY
MONTANO ALVARADO, did forcibly assault, resist, oppose, impede, intimidate, and interfere
with, an officer and employee of the United States, and of any branch of the United States
Government (including any member of the uniformed services), and any person assisting such an
officer and employee, while such person was engaged in and on account of the performance of
official duties, and where the acts in violation of this section involve the intent to commit another
felony.

(Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United
States Code, Section 111(a)(1))
Case 1:21-cr-00154-RJL Document 20 Filed 05/07/21 Page 3 of 4

COUNT FOUR

On or about January 6, 2021, in the District of Columbia, WILMAR JEOVANNY
MONTANO ALVARADO, did unlawfully and knowingly enter and remain in a restricted
building and grounds, that is, any posted, cordoned-off, and otherwise restricted area within the
United States Capitol and its grounds, where the Vice President and Vice President-elect were
temporarily visiting, without lawful authority to do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,

United States Code, Section 1752(a)(1))

COUNT FIVE

On or about January 6, 2021, in the District of Columbia, WILMAR JEOVANNY
MONTANO ALVARADO, did knowingly, and with intent to impede and disrupt the orderly
conduct of Government business and official functions, engage in disorderly and disruptive
conduct in and within such proximity to, a restricted building and grounds, that is, any posted,
cordoned-off, and otherwise restricted area within the United States Capitol and its grounds, where
the Vice President and Vice President-elect were temporarily visiting, when and so that such
conduct did in fact impede and disrupt the orderly conduct of Government business and official
functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation

of Title 18, United States Code, Section 1752(a)(2))

COUNT SIX

On or about January 6, 2021, in the District of Columbia, WILMAR JEOVANNY

MONTANO ALVARADO, willfully and knowingly engaged in disorderly and disruptive

conduct in any of the Capitol Buildings with the intent to impede, disrupt, and disturb the orderly
Case 1:21-cr-00154-RJL Document 20 Filed 05/07/21 Page 4 of 4

conduct of a session of Congress and either House of Congress, and the orderly conduct in that
building of a hearing before or any deliberation of, a committee of Congress or either House of
Congress. '

(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,

Section 5104(e)(2)(D))

COUNT SEVEN

On or about January 6, 2021, in the District of Columbia, WILMAR JEOVANNY
MONTANO ALVARADO, willfully and knowingly obstructed, and impeded passage through
and within, the United States Capitol Grounds and any of the Capitol Buildings.

(Impeding Passage Through the Capitol Grounds or Buildings, in violation of Title 40,
United States Code, Section 5104(e)(2)(E))

A TRUE BILL:

FOREPERSON.

CKonnin D/akips/ph
Attorney of the United States in
and for the District of Columbia.
